Citation Nr: 1456656	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-02 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for cluster headaches.

2.  Entitlement to an initial disability rating in excess of 40 percent for urinary incontinence.  


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file.  



FINDINGS OF FACT

1. Prior to November 20, 2009, the frequency of prostrating headaches was less than once a month.  

2.  From November 20, 2009 through March 9, 2010, the frequency of prostrating headaches averaged one every two months. 

3.  From March 10, 2010, the Veteran's headache disorder more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  From September 1, 2008, the Veteran's urinary incontinence requires changing pads more than 4 times a day.


CONCLUSIONS OF LAW

1.  Prior to November 20, 2009, the criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  From November 20, 2009 through March 9, 2010, the criteria for a 10 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

3.  From March 10, 2010, the criteria for a 50 percent rating for headaches have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).

4.  From September 1, 2008, the criteria for a 60 percent rating for urinary incontinence have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's available service treatment records and VA treatment records have been obtained.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on her behalf with regards to this claim.  The Veteran was also afforded a VA examination in June 2008 as part of her participation in the Benefits Delivery at Discharge Program (BDD).  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2013, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to her symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Increased Rating Claims

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Headaches

The Veteran is seeking a higher initial rating for her service-connected migraine headaches.  She is currently in receipt of a noncompensable (0 percent) disability rating, effective from September 1, 2008.  The Veteran's service-connected headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Diagnostic Code 8100 provides that a noncompensable rating is assigned for migraine headaches which are characterized by less frequent attacks; a 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months; and a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

During her initial VA compensation examination in connection with her claim of entitlement to service connection in June 2008, which occurred while she was     still in service, the Veteran reported that she suffered from migraine headaches occurring 1 time a day, lasting 4 hours.  She reported that she had to stay in bed in a darkened room as she experiences sensitivity to light and noises.  The Veteran also reported vision problems of flashing lights and vomiting.  The Veteran uses Zomig, Midrin, Depakote, and hydrocodone/ acetophen to help with the symptoms of her migraines.  The examiner provided a diagnosis of cluster headaches.  However, the examiner did not characterize the headaches as prostrating at any point during the examination.  

The Veteran's VA treatment and private records dated since September 2008 note her continuous complaints of headaches and varying frequency of headaches throughout this entire appeal period.  These records also show multiple  visits to the emergency room due to migraines.  In addition, the Veteran's reported symptoms include vomiting, nausea, and bifrontal or temporal throbbing pain associated with photophobia and phonophobia.  The Veteran also reported visual auras either as wavy lines or bright spots.  The Veteran is also prescribed toradol to assist with the symptoms associated with her migraines.  In a May 2013 emergency room note the Veteran indicated that she was advised by her primary care clinician to come to the emergency room every time she had a migraine so that her service-connected condition could be documented.  She indicated that she was tired of coming to the emergency room and felt she could usually manage her migraines at home.  

In addition, the Veteran provided evidence of time lost from work as a teacher due to her headaches.  Specifically, print outs dating from May 2009 to through April 2013 show the Veteran was required to take off numerous days from teaching when suffering from migraines.  

The Veteran submitted a headache diary she keeps.  This diary noted headaches prior to her discharge with the last one noted in July 2008, but was silent as to headaches from September 2008 until May 2009.  For the year 2009 a headache in May 2009 lasting one day and one in November 2009 lasting 2 days were reported.  In 2010, the Veteran reported at least one headache in every month except in February and August.  She had 4 headaches in March lasting one day; 3 headaches in April, with one lasting 4 days and the others lasting 1 day; 3 headaches in May lasting one day; 2 headaches in September lasting one day, and 3 headaches in November lasting one day.  In 2011 she reported 2 headaches in January, 4 headaches in February, 5 headaches in March, 1 headache in April and September, and 2 headaches in November and December.  Except for a 2-day headache in March, the headaches reportedly lasted one day.  In February 2012, she had headaches every month except September and December, with 5 months of only one headache, 2 months with 2 headaches, 2 months with 4 headaches, and in July she had 5 headaches.  All headaches were reported to last for 1 day, although the months with 4 or 5 headaches revealed some of the headaches were on successive days.  The diary ends in May 2013, with one headache noted in January and May, 2 headaches noted in February and April, and 3 headaches in March, all of one day duration. 

The Veteran also presented testimony at her May 2013 Central Office hearing in support of her claim.  Her testimony, and that of her sister, reiterates the severity   of her migraines headaches as noted in her treatment records.  She recounted symptoms of nausea, vomiting, photophobia, and phonophobia.  The Veteran also discussed the significant amount of time off of work she has had to take due to her migraines.     

Upon review of the record, the Board finds that staged ratings are warranted in this case.  Due to the nature of headaches, the Board finds the Veteran's self-reported headache diary, as well as her visits to healthcare providers for headaches, to be the most probative evidence.  For the period from September 1, 2008 to November 20, 2009, a compensable rating is not warranted.  Review of the evidence to include her headache diary reflects that she reported having one prostrating headache during this period, on May 1, 2009.  Accordingly, as the evidence does not reflect prostrating attacks averaging one every two months, a compensable rating is not warranted.  

On November 20, 2009 she reported experiencing a headache and reported another one occurring two months later in January 2010.  The next headache was reported as occurring on March 10, 2010.  The Board will resolve doubt in the Veteran's favor and award a 10 percent rating from November 20, 2009 to March 10, 2010 as she experienced an average of one prostrating headache every two months during this period.

Beginning March 10, 2010, the Board notes she had multiple months during each year where she had more than one headache a month to include several where she had 4 or 5 headaches and had several emergency room visits as well.  During headache days, she took the day off from work.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating is more nearly approximated from March 10, 2010.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and for the period prior to March 10, 2010, provide for more severe symptoms than currently shown by the evidence.  Prior to March 10, 2010, her prostrating headaches were relatively infrequent, and days off for headaches were not consistent with marked interference with employment, nor was she hospitalized for the condition.  As of March 10, 2010, the 50 percent rating specifically contemplates severe economic inadaptability due to headaches.  Thus, the absences from work resulting from her headaches are explicitly contemplated in the rating criteria.  Accordingly, her disability picture is adequately addressed by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  Specifically, while the Veteran may have lost     time from work as a result of her headaches, the record does not suggest that the Veteran's migraines headache preclude her from substantially gainful employment.  In this regard, she is current employed.  As such, a claim for TDIU has not been raised.

Urinary Incontinence

The Veteran contends that she is entitled to higher initial disability ratings for her service-connected urinary incontinence.  Such disability has been rated by analogy under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7512, as 40 percent disabling from September 1, 2008.  

Diagnostic Code 7512 contemplates chronic cystitis of all etiologies and is rated as voiding dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a. Only the predominant area of dysfunction is considered for rating purposes.  Id.  

For urine leakage, a 40 percent rating is for assignment when the wearing of absorbent materials must be changed two to four times per day.  A 60 percent  rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a.

For urinary frequency, the maximum 40 percent rating is for assignment with daytime voiding interval less than one hour, or; awakening to void five or more times per night. 38 C.F.R. § 4.115a.  The maximum evaluation for obstructed voiding, assigned for intermittent or continuous catheterization, is 30 percent.  Id.

As the Veteran is already in receipt of a 40 percent evaluation, a higher evaluation can be assigned only under urine leakage, requiring absorbent materials to be changed more than 4 times a day.

In this case, the record reflects that she underwent objective testing in April      2008, prior to her discharge, which revealed a low bladder capacity and voiding dysfunction.  On her notice of disagreement, she reported using 10 pads per day  and had been paying for bladder pads since December 2008 herself until her first women's appointment in September 2009 when the nurse's screening discovered her use of pads and asked about them.  Thereafter, she had a prescription for them.  The pads are described as men's Depends.  She testified that she wears the men's pads because they seem to hold more liquid.  She testified that when completing a diary of her pad use, she used 7 pads a day.

Review of the medical evidence of record does reflect the prescription for the pads. 

Upon review of the record and resolving all doubt in favor of the Veteran, the Board finds that her urinary incontinence more nearly approximates the criteria for a 60 percent rating for the period of the claim.  The Veteran does not contend and the evidence does not reflect any renal dysfunction such that consideration of a higher rating based on renal dysfunction is a warranted.  38 C.F.R. § 4.115a.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun, 22 Vet. App. at 118.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, she notes urination frequency and urine leakage requiring the use of pads.  Such symptomatology is specifically contemplated in the rating criteria.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, she has not reported significant time lost from work due to this condition, and notes the use of pads during teaching so as    not to require excessive bathroom trips.  There is also no indication of frequent hospitalization for this disability.  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial compensable rating for headaches prior to November 20, 2009 is denied.

From November 20, 2009 through March 9, 2010, a 10 percent rating for headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

From March 10, 2010, a 50 percent rating for headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial rating of 60 percent for urinary incontinence is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


